Order filed July 29, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00495-CR
                                   ____________

                    DONALD RAY WILLIAMS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 20451-G

                                   ORDER

      The clerk’s record was filed July 24, 2014. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s order signed June 17, 2014,
denying appellant’s application for writ of habeas corpus.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before August 8, 2014, containing the trial court’s order signed June
17, 2014, denying appellant’s application for writ of habeas corpus .

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM